                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


HUNTER J. GARRETT,

               Plaintiff,
                                                         Case No. 2:19-cv-2227

       vs.                                               Magistrate Judge Elizabeth P. Deavers


OPPORTUNITIES FOR OHIOANS
WITH DISABILITIES, et al.,

               Defendants.

                                    OPINION AND ORDER

       This matter is before the for resolution of a discovery dispute between the parties who

have consented to the Undersigned’s jurisdiction pursuant to 28 U.S.C. § 636(c). (ECF No. 12.)

The Court previously Ordered expedited briefing (ECF No. 53), the parties complied (ECF Nos.

55, 56), and the matter is ripe for review. For the reasons that follow, Plaintiff’s motion to

compel discovery is DENIED.

I.     Factual Background

       The Rehabilitation Act allows states to receive federal funding to operate vocational

rehabilitation programs that provide individuals with disabilities services that prepare them for

employment. See 29 U.S.C. §720(a)(2). A state that receives funding must comply with federal

guidelines and regulations. 29 U.S.C. §721. The state of Ohio receives such funding and

Defendant, Opportunities for Ohioans With Disabilities (“OOD”), is the state agency authorized

by Ohio to administer vocational rehabilitation services to individuals with disabilities under the

Rehabilitation Act. (ECF No.1 at ¶¶ 15, 32.)
        Plaintiff, Garrett Hunter, has been diagnosed with Autism and Attention-

Deficit/Hyperactivity Disorder (ADHD). (ECF No. at ¶ 19.) He applied to receive disabilities-

services support from OOD prior to starting college classes at Western Kentucky University

(“WKU”). (Id. at ¶¶ 26, 28.) On March 18, 2018, OOD determined that Plaintiff was eligible

for services and he was assigned a vocational rehabilitation counselor (“VRC”). (Id. at ¶ 71, 72.)

Plaintiff and his parents met with Plaintiff’s VRC, discussed Plaintiff’s job goal (graphic design),

and requested that OOD support Plaintiff in both attending WKU and participating in WKU’s

Kelly Autism Program (“KAP”). (Id. at ¶ 73, 4.)

        According to Plaintiff’s Complaint, KAP “provides supports specifically designed to

address challenges faced by students with Autism Spectrum Disorder so that they are successful

in college and in finding and obtaining gainful employment when they graduate.” (Id. at ¶ 3.)

KAP requires a $5,000 semesterly fee for its services that is not included in the price of tuition.

(Id. at ¶ 57.) KAP’s services are also provided in addition to any other available accommodation

provided by WKU such as extended time in a quiet environment, note takers, books on tape,

readers, etc. (Id. at ¶ 58.)

        Plaintiff’s VRC agreed that OOD would support Plaintiff’s employment goal and

Plaintiff’s enrollment at WKU. (Id. at ¶ 74.) Plaintiff’s request for support for KAP was,

however, denied. (Id. at ¶ 75.) Plaintiff’s VRC indicated that the request was denied because

“the agency does not support such programs as the Kelly program.” (Id. at ¶ 75.) Plaintiff’s

VRC additionally explained that vocational rehabilitation “staff shall not authorize for disability

services or programs that are not required for an educational school or institution to provide

without supervisor approval. This includes programming for specialized disability populations

with separate fee associated. (Id. at ¶ 76.)



                                                  2
       In December 2018, Plaintiff and his parents requested OOD support for Plaintiff’s

participation in KAP for the Spring semester at WKU and provided additional information to

Plaintiff’s VRC about KAP. (Id. at ¶ 77.) On January 8, 2019, OOD denied the request. (Id. at

¶ 78.) Plaintiff’s VRC recognized that the KAP sounded “beneficial” but the agency would

nevertheless decline to fund Plaintiff’s participation in it. (Id. at ¶ 78.) Plaintiff’s VRC

explained: “The reason we are unable to support the [KAP] is that the agency’s postsecondary

policy states that a counselor will not authorize for specialized disability populations with a

separate fee associated” and that vocational rehabilitation staff “or contractor shall not authorize

for disability services and/or programs that are required for an educational school or institution to

provide without supervisor approval. This includes programming for specialized disability

populations with a separate fee associated.” (Id. at ¶ 79.)

II.    Procedural Background

       A. The Administrative Action

       Plaintiff administratively appealed the OOD’s decision denying his request for support

for KAP. (Id. at ¶ 83.) Prior to a formal administrative hearing, Plaintiff moved for permission

to allow two witnesses to appear by phone who were both located in Bowling Green, Kentucky:

the KAP Director and the KAP Assistant Program Manager, who was also Plaintiff’s college

advisor. (Id. at ¶92.) The hearing examiner issued a decision on March 12, 2019, allowing one

witness of Plaintiff’s choosing to appear by phone. (Id. at ¶ 93.) Plaintiff chose to have his

college advisor testify. (Id. at ¶ 4.) The KAP Director, therefore, did not.

       At the hearing, OOD asserted that Plaintiff’s participation was denied because its policy

prohibited payment for such programs unless a VRC supervisor, in his discretion, granted an

exception. (Id. at ¶ 95.) Plaintiff’s VRC also testified that he had spoken to his supervisor about



                                                  3
Plaintiff’s request for KAP support even though Plaintiff’s case file did not document such

discussions. (Id. at ¶ 100.)

       On May 13, 2019, the hearing examiner upheld the OOD’s decision denying Plaintiff’s

request for KAP support. (Id. at ¶ 109.) In that determination, the hearing officer indicated that

the question that had been presented was: “are the services provided by the KAP vocationally

necessary?” (ECF No. 11, at PageID # 84.) The hearing officer concluded that although

Plaintiff’s file did not reflect that Plaintiff’s VRC discussed Plaintiff’s request for KAP support

with the VRC supervisor, sworn credible testimony was presented that such discussions took

place. (Id.) Moreover, the hearing officer indicated that although Plaintiff’s file did not

document why funding had been denied for KAP, at the hearing, OOD adequately explained that

it had determined that not all of KAP’s services were vocationally necessary and that OOD

would not “parse out” and fund only the necessary ones, and in any event, KAP required

payment of the total $5000 semesterly fee regardless of which services were used by program

participants. (Id. at PageID # 85.) Therefore, the hearing officer ultimately concluded that OOD

proved that it was more likely than not that the KAP program was not vocationally necessary.

(Id. at PageID # 86.)

       B. The Instant Action

       On May 28, 2019, Plaintiff initiated this action seeking judicial review of the hearing

officer’s decision. (See generally, ECF No. 1.) Plaintiff alleged that OOD’s denial of his request

for support for KAP substantively and procedurally violated the Rehabilitation Act and its

implementing regulations. (Id.)

       On August 23, 2019, Plaintiff moved the court for leave to present additional evidence

pursuant to 29 U.S.C. § 722(c)(5)(J)(ii)(II), which provides that in civil actions brought under the



                                                 4
Rehabilitation Act, a court “shall hear additional evidence at the request of a party to the action.”

(ECF No. 21.) Specifically, Plaintiff moved the Court to “allow, admit, and consider the

deposition testimony from the Director of [KAP],” who did not testify during the administrative

hearing, “regarding the vocational necessity” of KAP. (Id. at PageID # 730.) Plaintiff noted that

the KAP Director had not testified because Plaintiff had only been permitted to present one

witness via telephone. (Id. at PageID #733–34.) The Court granted Plaintiff’s motion. (ECF

No. 25.) In so doing, the Court found that the plain language of the statute and the Sixth Circuit

Court of Appeal’s interpretation of nearly identical language in another statute, the Individual

with Disabilities Education Act (IDEA), 20 U.S.C. § 1415(i)(2)(C), made it “appropriate to

admit additional evidence limited to the testimony by Director of the [KAP] as it relates to the

issues before the hearing examiner.” (Id. at PageID # 770.)

       After the KAP Director’s deposition was taken, the parties engaged in additional

discovery. That discovery included the document requests that are the subject of Plaintiff’s

instant motion to compel.

III.   Standard of Review

       Discovery is not ordinarily permitted in administrative appeals. Congress, however, has

directed that the district courts “shall hear additional evidence at the request of a party” in cases

brought under the Rehabilitation Act. 29 U.S.C. § 722(c)(5)(J)(ii)(II). Although the Sixth

Circuit has not opined on the “additional evidence” language in the Rehabilitation Act, the Sixth

Circuit has indicated that it is appropriate for district courts to look to precedent developed under

similarly worded statutory provisions in IDEA when analyzing the Rehabilitation Act. Diamond

v. Michigan, 431 F.3d 262, 266 n.8 (6th Cir. 2005).

       In cases under IDEA, the Sixth Circuit “has taken an expansive view of the scope of



                                                  5
additional evidence that may supplement the administrative record.” Adam Wayne D. ex rel,

David D. v. Beechwood Ind. Sch. District., 482 Fed. App’x. 52, 58 (6th Cir. May 22, 2012)

(quoting Deal v. Hamilton Cnty. Bd. of Ed., 392 F.3d 840, 850 (6th Cir.) (citing Metro Gov’t v.

Cook, 915 F.2d 232, 234 (6th Cir. 1990)). When adopting that expansive view, the Sixth Circuit

explained that additional evidence does not mean “supplemental” in the sense of being limited to

filling in the gaps of evidence previously introduced, but that it instead means new evidence.

Metro Gov’t v. Cook, 915 F.2d at 234. For that reason, the Sixth Circuit rejected a narrow

position taken by the First Circuit Court of Appeals limiting additional evidence to instances

where supplementation was necessary to fill “gaps in the administrative transcript owing to

mechanical failure, unavailability of a witness, an improper exclusion of evidence by the

administrative agency, and evidence concerning relevant events occurring subsequent to the

proceeding.” Id. (quoting Town of Burlington v. Dept. of Educ., 736 F.2d 773, 790 (1st Cir.

1984). Nevertheless, even though the Sixth Circuit concluded that the statute authorizes new

evidence, it has also clarified that a district court must “avoid using additional evidence to rule

upon issues beyond those presented to the [administrative law judge].” Somberg on behalf of

Somberg v. Utica Cmty. Sch., 908 F.3d 162, 174–75 (6th Cir. 2018).

        In this case, the Court determined that Plaintiff would be permitted to introduce

additional evidence related to the issues before the hearing examiner. That issue, as described by

Plaintiff in his Motion to Admit Additional Evidence, was KAP’s vocational necessity. (ECF

No. 21, at PageID # 730, 737.) The discovery sought by Plaintiff must, therefore, be relevant to

that issue.

IV.     Analysis

        With these issues in mind, the Court turns to Plaintiff’s discovery requests and concludes



                                                  6
that an Order directing Defendants to respond to Plaintiff’s requests for production is not

warranted because: 1) Plaintiff has failed to demonstrate that the discovery he seeks could lead to

the disclosure of additional evidence relevant to KAP’s vocational necessity, or 2) Defendants

have already produced responsive documents.

       1.      Request for Production 4 Does Not Seek Relevant Information

       In request for production 4, Plaintiff seeks the following:

       Documents, including but not limited to, correspondence, contracts, agreements,
       and memorandum of understanding, between OOD and entities that operate
       [Comprehensive Transition and Postsecondary Programs] relating to their
       applications to provide VR services, and approval of and or denial of such
       applications or particular VR services.

(ECF No. 55–1, at PageID #919.)

       Defendants generally objected on the basis that the request was overbroad, burdensome,

vague, ambiguous, oppressive, not reasonably calculated to lead admissible evidence,

cumulative, and duplicative. (ECF 55–4, at PageID # 969, 968.) Defendants further objected on

the basis of relevance but answered that OOD does not “code” whether providers are

Comprehensive Transition and Postsecondary Programs. (Id.) Defendants also agreed to

supplement their response if Plaintiff narrowly tailored his request to identify the Comprehensive

Transition and Postsecondary Programs for which he sought documents. (Id.)

       After Plaintiff identified eight colleges in Ohio, Defendants supplemented their response:

       OOD offered to consider production of more specified documents. In consideration
       of the same, this appeal is about the KAP program at WKY. Furthermore, the
       [Comprehensive Transition and Postsecondary Programs] in Ohio are completely
       distinguishable because the Ohio programs are approved providers that went
       through the application process. There is no issue of fact that Ms. Elkins’s own
       testimony confirmed that KAP is not a provider, has not applied to be a provider,
       and does not have a waiver—which is a prerequite [sic]. Therefore, the documents
       requested about other programs that are providers are irrelevant and outside the
       scope of the appeal and the court’s order. Again, the link to the publicly available
       providers section on OOD’s website, which includes the blank sample provider

                                                 7
       acknowledgment form (Form 01),
       ips:https://OOD.Ohio.gov/wps/portal/gov/OOD/information-for-providers.

(ECF No. 52–2, at PageID # 881.)

       Plaintiff’s narrowed request 4 clearly seeks documents exchanged between OOD and

other colleges that operate Comprehensive Transition and Postsecondary Programs. Plaintiff

asserts that the Court should direct Defendants to respond to this request because “it is relevant

to rebutting allegations by Defendants that they do not support programs.” (ECF No. 55, at

PageID # 898.) Plaintiff, however, fails to demonstrate how the requested discovery could lead

to the discovery of additional evidence that could be admitted. Specifically, Plaintiff does not

describe how such discovery could lead to the disclosure of information that could help the Court

determine if the hearing officer erred when finding that KAP was not vocationally necessary

because not all of KAP’s services were vocationally necessary. Likewise, Plaintiff does not

assert that the requested discovery could be used to prove that the hearing officer used the wrong

standard when making his finding (e.g., not all of KAP’s services had to be vocationally

necessary in order for the program to be vocationally necessary; KAP did not have to be

vocationally necessary in order for it to be supported by OOD, etc.).

       In short, the Court finds that Plaintiff has not demonstrated that documents between OOD

and other colleges that operated Comprehensive Transition and Postsecondary Programs are

relevant to this appeal involving the vocational necessity of KAP at WKU. Moreover, it appears

that Defendants have not produced documents between OOD and any colleges (or other entities)

about KAP’s application to provide VR services because there are no such documents– KAP

never sought to become a VR service provider. Accordingly, Plaintiff’s request to compel

further response to this request is DENIED.




                                                 8
        2.     Requests for Production 13, 15, and 16 Do Not Seek Relevant Information

        In request for production 13, Plaintiff seeks:

        Documents related to oversight of OOD by [Rehabilitation Services
        Administration], including annual reviews, on-site monitoring, financial audits,
        and/or corrective action plans.

(ECF No. 55–1, at PageID # 922.) Request for production number 15 seeks:

        Reports submitted to and correspondence from the [Rehabilitation Services
        Administration] relating to OOD’s compliance with federal laws, including but not
        limited to RSA-911quarterly reports.

(Id. at PageID # 923.) Request for production number 16 seeks:

        Correspondence between OOD and [Rehabilitation Services Administration]
        relating to: (a) the comprehensive assessment process; (b) Addendum services,
        including tutoring services and miscellaneous training (c) Informed choice; (d)
        Maintenance services; (e) Training services; (f) Transition services; (g) Pre-
        Employment Transition Services; (h) Physical and Mental Restoration Services; (i)
        Other goods and services; (j) Waivers, exceptions and/or variances to requirements
        of OOD rules, regulations, policies or procedures; and (k) the fee schedule.

(Id.)

        Defendants generally objected on the basis that the requests were overbroad,

burdensome, vague, ambiguous, oppressive, not reasonably calculated to lead admissible

evidence, cumulative, and duplicative. (ECF No. 55–4, at PageID # 973, 974, 968.) Defendants

also objected to request 15 and 16 on the basis of relevance, responded to all three requests that

they would be willing to supplement their responses if Plaintiff narrowly tailored identified the

documents he sought. (Id. at PageID # 974, 973.) Defendants also indicated that OOD submits

an “ETA 9169 report to [Rehabilitation Services Administration]” and that this document was

attached to its written responses. (Id.) Defendants further stated that OOD submits a quarterly

911 report to the Rehabilitation Services Administration— a 43,000 line excel spreadsheet, and

that it would be produced if Plaintiff so desired. (Id.) Defendants also included in their written



                                                  9
responses a link to a website where other Rehabilitation Services Administration reports were

publicly available. (Id.)

       After the parties conferred, Defendants supplemented their responses to all three of

these requests:

       Testimony about [Rehabilitation Services Administration] reporting is in reference
       to programs that are approved providers, which KAP is not. There is no issue of
       fact that Ms. Elkins’s own testimony confirmed that KAP is not a provider, has not
       applied to be a provider, and does not have a waiver- which is a prerequite [sic].
       Therefore, the general documents requested are completely irrelevant and outside
       the scope of the appeal and the court’s order. Nonetheless, OOD has already
       provided you with the Quarterly report spread sheet, redacted for confidential and
       privileged information. There is not an RSA corrective action plan to relating to
       KAP because OOD properly denied payment.

(ECF No. 52–2, at PageID # 884.)

       Plaintiff’s requests 13,15, and 16 generally seek documents related to the Rehabilitation

Services Administration’s oversight of OOD. Plaintiff asserts that the Court should direct

Defendants to respond to these requests because they are “relevant to rebutting allegations by

Defendants that RSA ‘approved’ of its policies and practices in relation to this case.” (ECF No.

55, at PageID # 901.) Plaintiff, however, once again fails to demonstrate how the requested

discovery could lead to the discovery of additional evidence that could be admitted— i.e.,

evidence that would help the Court determine if the hearing officer erred when finding that OOD

had proven that it was more likely than not that KAP was not vocationally necessary.

       In any event, Defendants indicate that they have produced a link to publicly available

Rehabilitation Services Administration reports as well as a copy of the quarterly 911 report to the

Rehabilitation Services Administration. (ECF No. 56, at PageID # 983.) Plaintiff complains that

the 911 report has been redacted and that he sought an explanation for the redactions. (ECF No.

55, at PageID # 900.) Defendants now state that personally identifiable information was



                                                10
redacted from the 911 report. (ECF No. 56, at PageID #983.) The Court cannot conclude that

such redactions are unnecessary or unjustified. Accordingly, Plaintiff’s request to compel further

response to these requests is DENIED.

       3.      Request for Production 14 Does Not Seek Relevant Information and Defendants
               Have Complied With Plaintiff’s Request

       In request for production 14, Plaintiff seeks the following:

       Documents relating to OOD policies, procedures, guidance, and or training to staff
       regarding addendum services, tutoring services and miscellaneous training
       services, including correspondence from Jim Gears, such as that testified to by Mr.
       Burns in his deposition.

(ECF No. 55–1, at PageID # 923.)

       Defendants generally objected on the basis that the request was overbroad, burdensome,

vague, ambiguous, oppressive, not reasonably calculated to lead admissible evidence,

cumulative, and duplicative. (ECF No. 55–4, at PageID # 973, 968.) Defendants further

objected on the basis of relevance but answered by referencing “document labeled VR Providers

– Addendum and Training Update, Miscellaneous Training Options, and VR Provider Manual.”

(ECF No. 55–4, at PageID # 973.)

       After meeting and conferring, Defendants supplemented their answer:

       There is no issue of fact that Ms. Elkins’s own testimony confirmed that KAP is
       not a provider, has not applied to be a provider, and does not have a waiver – which
       is a prerequite [sic]. Therefore, the documents requested are irrelevant and outside
       the scope of the appeal and the court’s order. Again, the link to the publicly
       available provider’s section on OOD’s website is
       http://ood.ohio.gov/wps/portal/gov/ood/about-us/communications/literature.

(ECF No. 52–2, at PageID # 880.)

       Plaintiff’s request seeks documents related to addendum, tutoring, and training services,

including a yearly email from Jim Gears that addressed these issues. Plaintiff asserts that the

Court should direct Defendants to respond to this request because it is “relevant to developing

                                                11
factual evidence regarding Plaintiff’s claims and rebutting ‘defenses’ made by Defendants such

as that [KAP] ‘is not a vocational rehabilitation service.’” (ECF No. 55, at PageID # 903.)

Plaintiff has failed, however, to demonstrate how the requested discovery could lead to the

disclosure of evidence that would help the Court determine if the hearing officer erred when

finding that OOD had proven that it was more likely than not that KAP was not vocationally

necessary. Moreover, the Court does not see how it could lead to evidence that might undermine

Defendants’ statement that KAP is not a vocational rehabilitation service. KAP is not a

rehabilitation service. Indeed, it appears to be an organization that provides services— some of

which, the hearing officer found, were not vocationally necessary.

       In any event, Plaintiff indicates that Defendant has produced eight documents that

reference addendum, tutoring, and training services. (ECF No. 55, at Page ID # 903.)

Defendants indicate that they have complied with Plaintiff’s request and note that they produced

a link to the VR Providers Manual and the November 26, 2018, email from Jim Gears, even

though that email does not contain Mr. Gears’ signature block. (ECF No. 56, at PageID # 983–

84; ECF No. 56–2, at PageID #1072.) Accordingly, Plaintiff’s request to compel further

response to this request is DENIED.

       4.      Request for Production 17 Does Not Seek Relevant Information

       In request for production 17, Plaintiff requests:

       OOD’s case management contract agreements, including those as testified to by Japiya
       (Jay) Burns in his deposition.

(ECF No. 55–1, at PageID # 924.)

       Defendants generally objected on the basis that the request was overbroad, burdensome,

vague, ambiguous, oppressive, not reasonably calculated to lead admissible evidence,

cumulative, and duplicative. (ECF No. 55–4, at PageID # 974, 968.) Defendants further

                                                12
objected on the basis of relevance but answered that it would consider supplementing if Plaintiff

narrowly tailored identification of the case management contract agreement that he sought. (Id.)

       After conferring, Defendants supplemented their response:

       This appeal is about the KAP program at WKU, which is not a Developmental
       Disability (DD) board, mental health agency, or otherwise partner entity – nor had
       KAP applied or is eligible to be the same. Therefore, the documents requested for
       case management contracts with wholly distinguishable entities are completely
       irrelevant and outside the scope of the appeal and the court’s order.

(ECF No. 55–2, at PageID # 884.)

       Plaintiff’s request seeks case management contracts. Plaintiff asserts that the Court

should direct Defendants to respond to this request because it is “relevant to . . . defenses raised

in this case.” (ECF No. 55, at PageID # 905.) Specifically, Plaintiff claims that it is relevant to

Defendants’ claim that ODD does not support “such programs” as KAP because KAP is a

disability-specific (autism) program. (Id.) He claims that OOD’s case management contracts

with other entities, such a Developmental Disability board or a mental health agency, would

show that OOD indeed supports entities that provide disability specific services such as

developmental disabilities or mental health diagnoses. (Id.)

       Plaintiff has failed, however, to demonstrate how the requested discovery could lead to

the disclosure of evidence that would help the Court determine if the hearing officer erred when

finding that OOD had proven that it was more likely than not that KAP was not vocationally

necessary. Although Plaintiff alleges that he was told that KAP could not be supported because

programming for specialized disability populations could not be funded without supervisor

approval (ECF No. 1, at ¶ 76), the hearing officer did not conclude that Plaintiff’s KAP support

request was denied because KAP was an autism-specific program. Instead, the hearing officer




                                                 13
found that not all of KAP’s services were vocationally required. Accordingly, Plaintiff’s request

to compel further response to this request is DENIED.

       5.      Request for Production 18 Does Not Seek Relevant Information

       At deposition, Jayipa Burns testified that his job duties included using a technical

assistance mailbox to communicate with persons or parties interested in becoming a provider and

answering questions about billing and use of report templates. (ECF No. 55–3, at PageID # 946,

950–51.) In request for production 19, Plaintiff seeks emails sent and received from that

technical assistance mailbox. It specifically seeks:

       Documents sent and received by OOD using the email address
       crpvendor@ood.ohio.gov and PCMU @ood.ohio.gov relating to (a) The
       comprehensive assessment process; (b) Addendum services, including tutoring
       services and miscellaneous training; (c) Informed choice; (d) Maintenance services;
       (e) Training Services; (f) Transition services; (g) Pre-Employment Transition
       Services; (h) Physical and Mental Restoration Services; (i) Other goods and
       services; (j) Waivers, exceptions and/or variances to requirements of OOD rules,
       regulations, policies or procedures; and (k) The fee schedule.

(ECF No. 55–1, at PageID # 924.)

       Defendants generally objected to this request on the basis that it was overbroad,

burdensome, vague, ambiguous, oppressive, not reasonably calculated to lead admissible

evidence, cumulative, and duplicative. (ECF No. 55–4, at PageID # 975, 968.) Defendants

further objected on the basis of relevance but answered that they could search for emails and

would consider supplementing if Plaintiff narrowly tailored identification of proposed search

terms. (Id.)

       After the parties conferred, Plaintiff provided search terms and Defendants supplement

their response. (ECF No. 55, at PageID # 907.)

       OOD offered to consider production of more specified documents upon
       identification of search terms. In consideration of the same, the result is
       voluminous and results in an overly broad request. Since Defendants do not have

                                                14
       an obligation to provide Plaintiff’s counsel with a list of how many hits these search
       terms produce, no further information is forthcoming at this time. However, should
       you choose to narrowly tailor your search to relevant terms, then OOD may
       reconsider with the same reservations and objections.

(ECF No. 52–2, at PageID # 885.) Defendants have also filed an affidavit from an OOD

employee averring that searches of the technical assistance mailboxes resulted in 7,017 emails.

(ECF No. 54, at ¶¶ 3, 4.)

       Plaintiff asserts that the emails requested are relevant to this appeal because Defendants

have “repeatedly asserted” that they believe that KAP’s provider application status is an issue in

this case. (ECF No. 55, at PageID # 907.) Plaintiff has failed, however, to demonstrate how the

requested discovery could lead to the disclosure of evidence that would help the Court determine

if the hearing officer erred when finding that OOD had proven that it was more likely than not

that KAP was not vocationally necessary. KAP never applied to become a provider. Indeed,

that does not seem to an issue that is disputed. But even if it had applied, KAP’s application

status did not impact the hearing officer’s vocational necessity analysis. Accordingly, Plaintiff’s

request to compel further response to this request is DENIED.

V.     CONCLUSION

        For the foregoing reasons, Plaintiff’s motion to compel is DENIED.

               IT IS SO ORDERED.



                                              /s/ Elizabeth A. Preston Deavers______
DATED: May 27, 2021                           ELIZABETH A. PRESTON DEAVERS
                                              UNITED STATES MAGISTRATE JUDGE




                                                15
